Citation Nr: 0209233	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  99-22 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to service connection for a low back disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from June 1976 to July 1985.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 decision by the RO 
which, in part, found the claim of service connection for a 
low back disorder was not well grounded.  A personal hearing 
before Iris S. Sherman, the undersigned member of the Board, 
was held in Washington, D.C., in March 2001.  The Board 
remanded the appeal to the RO for additional development in 
April 2001, to include readjudication of the claim on the 
merits.  

By rating action in March 2002, the RO granted service 
connection for social phobia and assigned a 10 percent 
evaluation, effective from October 29, 1997, the date of 
receipt of the veteran's reopened claim.  This issue was 
originally on appeal with the claim of service connection for 
a low back disorder.  In a letter dated in May 2002, the 
veteran indicated that he was satisfied with the grant of 
benefits.  Accordingly, the issue of service connection for a 
psychiatric disorder is moot and will not be addressed in 
this decision.  

In the May 2002 letter, the veteran indicated that he had 
filed an original claim in 1987, and questioned why he was 
paid only from 1997.  This matter is referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  On March 7, 2000, the RO issued a Supplemental Statement 
of the Case in which the issue presented on appeal was 
reconsidered due to the passage of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001).  

2.  A low back disorder was not present in service or until 
several years after service, and there is no evidence that 
any current low back disorder is related to military service.  


CONCLUSION OF LAW

The veteran does not have a low back disorder due to disease 
or injury which was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 1991 and Supp. 2001); 38 C.F.R. §§ 3.159, 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records are silent for any complaints, 
treatment, abnormalities, or diagnosis of a low back 
disorder.  The service medical records show that the veteran 
was seen for upper back pain on one occasion in March 1985.  
At that time, the veteran reported a upper back pain for the 
past 4 to 5 years, but said that he was more aware of it 
recently.  The veteran said that he felt as if there weren't 
enough support in his back and thought that it might be 
posture related.  He said that his symptoms were relieved 
with the use of a pillow or pad.  On examination, the veteran 
had full range of motion in his back and shoulders.  There 
was no point tenderness, and he had normal strength in both 
upper extremities.  A chest x-ray study was ordered because 
the veteran had a history of occasional chest pains.  The x-
ray study was normal.  The assessment was functional pain.  
The veteran was given a hand out for back and shoulder 
stretching exercises and encouraged to exercise in general.  

On a Report of Medical History for separation from service in 
May 1985, the veteran indicated that he didn't know if he had 
any recurrent back pain.  No pertinent abnormalities 
referable to the veteran's lower back were noted on his 
separation examination and his spine and musculoskeletal 
system was normal.  

The veteran made no mention of any low back problems on his 
original application for VA compensation benefits received in 
March 1987.  The veteran included a long list of medical care 
providers who had treated him for various maladies, including 
chest pains.  There was no mention of any treatment or 
abnormalities referable to any upper or lower back problems.  

On VA psychiatric examination in June 1987, the veteran 
reported that he hurt his back just before being discharged 
from service.  He said that his pain was in the upper and 
lower back areas, and that he received outpatient treatment 
for this.  The veteran commented that his symptoms (chest, 
throat, and back pains) seemed like a kind of a joke as there 
were so many things wrong with him, yet he was perfectly 
healthy.  He said that his symptoms were always present and 
were getting worse.  No specific findings or diagnosis was 
offer on the VA psychiatric examination.  

On VA general examination in May 1987, the veteran indicated 
that he was treated by Group Health Assoc. for chest, throat, 
and back pains, and for psychiatric problems.  No specific 
abnormalities referable to the veteran's back were noted at 
that time.  The veteran's musculoskeletal system was intact.  
The diagnosis was atypical chest pain; otherwise the general 
examination was within normal limits.  

A claim of service connection for, in part, a back disorder 
was received from the veteran in October 1997.  The veteran 
stated that he injured his back in March 1985, and included a 
list of medical care providers who treated him for low back 
problems since his discharge from service.  The veteran made 
no mention of treatment for any upper back problems.  

The record includes copies of several letters from the 
veteran to various medical care providers in which he 
requested copies of his entire medical records.  Copies of 
medical records from Kaiser Permanente were received in 
November 1997.  The records show that the veteran was treated 
for acute onset of low back pain in November 1991.  A report 
notes the onset of low back pain two days earlier, when the 
veteran was bending down to pick something from the floor.  
The veteran reported a history of low back problems beginning 
about 7 years earlier.  He reported intermittent pain over 
the years with the last bad episode about 5 years earlier.  
The assessment was acute episode of low back pain.  The 
records show follow-up treatment on a couple of occasions 
through December 4, 1991.  

A response for treatment records from Group Health/Humana in 
July 1999 indicated that the an extensive search for records 
produced optical records and an x-ray folder under the 
veteran's name, but no actual treatment records were located.  

A response for treatment records from Rehability Corporation 
(formerly The Physical Therapy Center) in July 1997 was to 
the effect that no there were no medical records pertaining 
to the veteran in the storage facility.  

In a letter received in July 1999, the veteran detailed his 
attempts to obtain copies of records for treatment of low 
back pain from various medical care providers, including the 
Business License and Tax Service offices of Alexandria and 
Manassas, VA, since his discharge from service.  The veteran 
stated, in essence, that his attempts were unsuccessful.  

The veteran testified at a personal hearing before the 
undersigned member of the Board in Washington, DC in March 
2001, that he initially injured his back bending to lift a 
heavy box during service around the spring of 1985.  The 
veteran stated that the pain caused him to crumple to the 
ground, but that he did not seek medical attention for 
several days.  (T p.35).  The veteran described his back pain 
as being at waist level.  He said that while he had been seen 
for upper back pain during service, that was more of a 
postural pain, and that this was not the injury for which he 
sought service connection.  The veteran testified that he was 
seen on one occasion during service and was given a regimen 
of stretching exercises.  He testified that he first sought 
medical attention for low back pain after service in 1986, 
and that he received 5 to 6 therapy sessions.  He said that 
he was not given any medication for his back pain.  He 
testified that he received 5 or 6 more treatments in 1989, 
and was told to do stretching exercises.  He said that the 
diagnosis was low back pain.  The veteran testified that he 
was not being treated for any low back problems currently, 
and that he was continuing with his back exercises.  

VCAA

A significant change in the law was effectuated during the 
pendency of this appeal.  Specifically, on November 9, 2000, 
the President of the United States signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
and expanded the obligations of VA with respect to the duty 
to assist, and superseded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

In this case, the veteran was informed of what evidence he 
was expected to provide VA and what evidence VA had already 
obtained.  The veteran was advised of the type of evidence 
needed to establish entitlement, and what evidence had 
already been obtained.  The veteran also provided testimony 
at a personal hearing before the undersigned member of the 
Board in Washington, DC, and a transcript of that hearing has 
been associated with the claims file.  The veteran testified 
to the effect that he had attempted to obtain records from 
various private medical care providers who treated him for 
low back problems shortly after his discharge from service, 
but that he was informed that there were no records 
available.  

Additionally, the Board notes that although the RO initially 
denied the veteran's claim of service connection for a low 
back disorder on the grounds that the claim was not well 
grounded, the RO readjudicated that claim on a de novo basis.  
Furthermore, the veteran and his representative were notified 
of the requirements for service connection and were provided 
with the opportunity to present evidence and arguments 
regarding this issue.  

Where the appellant has been fully notified and is aware of 
the type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case which indicates that no additional assistance would aid 
in further developing the claim, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, No. 
99-2210, slip op. at 8 (U.S. Vet. App. Dec. 20, 2001)(citing 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001)(The Secretary 
is not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.").  Accordingly, it is determined 
that the veteran will not be prejudiced by the Board 
proceeding with the adjudication of this case.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Service Connection - In General

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  

Alternate methods are provided within this framework by which 
service connection may be granted.  For example, the 
chronicity provisions of 38 C.F.R. § 3.303(b) (2001) are 
applicable where evidence, regardless of its date, shows that 
a claimant had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court"), lay observation is competent.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  

Analysis

The veteran asserts that he sustained a low back injury 
during service in the spring of 1985 when he bent down to 
pick up a heavy box.  The veteran claims that the pain was so 
severe that he crumpled to the ground.  The veteran testified 
that he didn't seek medical attention until several days 
later, and said that he was given a piece of paper with 
directions on stretching exercises.  

The service medical records show no treatment, diagnosis, or 
pertinent abnormalities referable to any low back problems 
during military service.  The service record shows treatment 
for upper back pain in March 1985, diagnosed as functional 
back pain.  At that time, the veteran was given a hand out on 
stretching exercises and was encouraged to take up general 
exercising.  The veteran's separation examination in May 1985 
shows no spine or musculoskeletal abnormalities.  
Additionally, the veteran made no mention of any low back 
problems on his original application for VA benefits received 
in March 1987.  Although the veteran reported a history of a 
back injury in service when examined by VA in June 1987, no 
pertinent abnormalities were noted on examination at that 
time.  

The first evidence of any treatment for low back pain was in 
November 1991.  Private medical records show the veteran was 
seen two days after the onset of low back pain from bending 
down to pick something from the floor.  While the veteran 
reported a history of a low back injury in service, his 
assertions alone are not sufficient to establish chronicity 
under 38 C.F.R. § 3.303.  Moreover, the veteran has not 
provided any evidence of a current low back disability.  The 
record shows only that the veteran was seen for intermittent 
low back pain since 1991.  No diagnosis was given for the 
pain.

In reviewing the evidentiary record, the Board finds no basis 
to conclude that the veteran's current low back problems are 
related to military service.  As indicated above, there were 
no abnormalities or diagnosis of a low back disorder during 
service or until 1991, some four years after the veteran's 
discharge from service.  Even then, there was no specific 
diagnosis of a low back disorder.  In fact, the veteran has 
not provided any evidence of a current diagnosis of a low 
back disorder.  

There is no evidence contained in the claims folder, other 
than the veteran's contentions, which would tend to establish 
a medical link between his current low back problems and 
military service.  The veteran, as a layman, is not competent 
to provide an opinion regarding medical causation or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Inasmuch as there is no evidence of a low back disorder in 
service and there is no medical evidence that any current low 
back disorder had its onset in service, the Board finds that 
there is no basis to grant service connection.  


ORDER

Service connection for a low back disorder is denied.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

